Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “an interface configured to”. However, the structure and limitations of an “interface” are unable to be determined. It is unclear, based on the claim language, how the structure of an interface would be configured in order to receive a security related input. 

Claim 1 recites “a security related input”. However, it is not clear what is included in the limitations of a security related input. Limitations from the specification are not to be read into the claims. It is unclear what is considered a security related input, based on the claim language.

The “security related input” is not structure and is positively recited. The interface is only required to receive an input. It could also be argued that security related input should not be given patentable weight, 

Claim 1 recites “a controller configured to”. However, the structure and limitations of a “controller” are unable to be determined. It is unclear, based on the claim language, how the structure of a controller would be configured in order to verify a security related input. 

Claim 1 recites “based on an associated request for access to a function and configured security levels of the welding device.” It is not clear what is meant by “an associated request.” It is not clear what a request is associated with, or even what is considered to be a request. This functional language is based on another functional limitation which is not positively recited. 

Claim 1 recites “access to a function”. It is unclear what is considered access. It is also unclear what is included in the limitations of “function”. 

It is further unclear what is considered a security level or how the security levels are configured. These limitations require significant limitations from the specification to be read into the claims in order to determine the metes and bounds of the claims. 

Claim 1 recites “selectively enable access.” It is not clear what is considered selectively. 

Claim 2 recites “operator level” and “supervisor level”. It is unclear how these levels provide limitations to the claims. Any two different user profiles could be considered operator and/or supervisor. As of claim 2, the names of the security levels are arbitrary and do not provide any structural limitations to the welding device. It is unclear if they provide and functional limitations. 



Claim 4 recites “operator level and supervisor level are configured.” The claim does not provide any limitations for how the levels, which are not positively recited in any of the claims, are to be configured. The limitations of claim 4 are unable to be determined. Claim 4 is attempting to claim the configuration of functional limitation which is not positively recited. It is not clear how these limitations are to be interpreted or even what should be included in them.

Claim 5 recites “valid security related input.” The metes and bounds of the claim are unclear as there is no indication to what is considered a valid or invalid security related input. 

Claim 7 recites “operator code” or “supervisor code”. It is not clear how either of these codes would be different or what makes a code and operator code and what makes a code a supervisor code, based on the claim language. 

Claim 8 recites “enable access to functions to configure the welding device.” The operator code allows access to instructions which allow configuration of the welding device according to Paragraph [0040] of the present application. It is unclear how the operator code would be different from the supervisor code in this respect…based on the claim language.

Claims 9 and 10 are considered indefinite due to their dependency on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedl et al (US 7,523,069).

Friedl discloses regarding claim 1, a welding device (1 ;Figure 1 ; Column 2, lines 49-58), comprising a welding power supply (3) configured to generate a welding output to an electrode to perform a welding operation, a power source (2) configured to provide power to the welding power supply (3) for conversion into the welding output, an interface (50, in 4 ; Figures) configured to receive a security-related input, and a controller configured to verify the security-related input based on an associated request for access to a function and configured security levels of the welding device (1), and selectively enable access to the function in accordance with a verification result {the device receives a security related input such as a fingerprint, or other biometric data and allows a user certain settings, which they are authorized to use, based on the identifying mark detected. See Column 5, Lines 4-15; Column 6, Lines 4-20; Column 7, Line 49 – Column 8, Line 35 ). Friedl also discloses a method for a welding device having at least two security levels (user and administrator, see Column 8, lines 4-13 at least), comprising wherein a first security level is associated with a first set of functionality (beginner, trainer, see Column 6, lines 4-13 again) Regarding claim 2, the security levels include a beginner (user), trainer (supervisor), programmer (supervisor), admin, (supervisor) QA, (supervisor) and welding engineer (supervisor). It should be noted it is not entirely clear if these limitations should be given patentable weight as they are arbitrarily assigned names and do not provide any structure for the claims. Any two different security level settings which lockout a basic operator from higher level functions or admin level functions. (See Column 6, Lines 4-30) Regarding claims 3-4, the different security levels include a basic user profile setting for a beginner level and the remaining levels are allowed access to service .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 9-10, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedl et al (US 7,523,069) in view of Enyedy (US 2017/0050256) and Microsoft OS.

The teachings of Friedl have been discussed above. Friedl fails to disclose, regarding claim 9, the function is a welding function enabling performance of the welding operation and the controller is further configured to keep the welding function enabled for a configured amount of time; regarding claim 10, the controller is further configured to: disable the welding function after the configured amount of time; prompt for the security-related input; and re-enable the welding function upon successful verification of the security-related input. Enyedy discloses regarding claims 9 and 10, the controller receives and activation key to allow a user to unlock or access the device. The device may be unlocked for a specified period of time. (See Paragraph [0055]) The device locks out after a period of time and a key may be used to reactivate the device. (See Paragraph [0051]) Claim 9 and 10 are well known in and out of the art. Every computer operating system as well as mobile operating systems are accessed via a numerical or alphanumerical code. A time-out setting may be used to lock the device after a period of time. The code must be entered again to gain access to the device. It would have been obvious to adapt Friedl in view of Enyedy to provide the enabled for a configured amount of time; and disable the welding function after the configured amount of time; prompt for the security-related input; and re-enable the welding function upon successful verification of the security-related input for preventing unauthorized access to the device in the event a user leaves the device unattended for a certain period of time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930.  The examiner can normally be reached on M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


7/29/2021